MEMORANDUM **
Petitioner Lakhwinder Singh appeals the decision of the Board of Immigration Appeals (“BIA”), which affirmed an immigration judge’s (“IJ)” denial of Petitioner’s application for asylum, withholding of removal, relief under the Convention Against Torture, and voluntary departure.
We review for substantial evidence the BIA’s finding that Petitioner lacked credibility, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and hold that there is substantial evidence to support the adverse credibility finding here. Among other things, documents proved that Petitioner was arrested in the United States at the time he claimed to have been in India suffering persecution. When confronted by documents, Petitioner attempted to explain the discrepancy by asserting that the persecution had actually occurred the year before the date printed on his asylum application. The IJ was entitled to discredit Petitioner’s explanation because this new date preceded the events that allegedly motivated the persecution.
Insofar as Petitioner asks us to review the denial of his request for voluntary departure, we lack jurisdiction. 8 U.S.C. § 1229c(f).
PETITION DENIED IN PART and DISMISSED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.